Plaintiff in error, C. Pritchard, was convicted on an information charging that he did unlawfully transport certain intoxicating liquors, to wit, alcohol, from a point on Red river, south of Oberlin, to the town of Soper, Choctaw county. On the 25th day of February, 1918, judgment was rendered, and in accordance with the verdict of the jury he was sentenced to be imprisoned in the county jail for 60 days and to pay a fine of $100 and the costs. He appeals from the judgment. The proof on the part of the state is conclusive and was uncontroverted. An examination of the record discloses that the errors assigned are destitute of merit. The judgment of the lower court is therefore affirmed. Mandate forthwith.